UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report: October 16, 2013 Tidelands Bancshares, Inc. (Exact name of registrant as specified in its charter) South Carolina (State or other jurisdiction of incorporation) 001-33065 02-0570232 (Commission File Number) (IRS Employer Identification No.) 875 Lowcountry Blvd., Mount Pleasant, South Carolina (Address of principal executive offices) (Zip Code) (843) 388-8433 (Registrant’s telephone number, including area code) n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT ITEM 2.02.Results of Operations and Financial Condition On October 16, 2013, Tidelands Bancshares, Inc., holding company for Tidelands Bank, issued a press release announcing its financial results for the period ended September 30, 2013.A copy of the press release is attached hereto as Exhibit 99.1. ITEM 9.01.Financial Statements and Exhibits (c)Exhibits Exhibit No.
